180 Ga. App. 613 (1986)
349 S.E.2d 832
RICH
v.
McDONALD CAR & TRUCK LEASING, INC.
73438.
Court of Appeals of Georgia.
Decided October 20, 1986.
W. LaRue Boyce, Jr., for appellant.
Douglas W. McDonald, Sr., for appellee.
BEASLEY, Judge.
1. Direct appeal was taken from a judgment finding against the plaintiff on her complaint, entered as a sanction for failure to appear without legal cause, and also for the defendant on its counterclaim for liquidated damages in the principal sum of $424.69 plus interest and 15% attorney fees ($63.70). The proper method to obtain appellate review from a judgment for "$2,500 or less" is by first applying for discretionary appeal under OCGA § 5-6-35 (a) (6). City of Brunswick v. Todd, 255 Ga. 448 (339 SE2d 589) (1986); Brown v. Assoc. Fin. &c. Corp., 255 Ga. 457 (339 SE2d 590) (1986).
If the case below had involved only plaintiff-appellant's claim and its dismissal, a direct appeal would be proper as it would not come within the category of cases carved out by subsection 6, since she did not win a judgment at all. Her complaint was for conversion of an auto she had leased and claimed title to, and she suffered a zero judgment.
2. Appellee's motion for damages pursuant to OCGA § 5-6-6 is denied. See Miller v. Bank of the South, 177 Ga. App. 42, 43 (2) (338 SE2d 436) (1985); King v. Gosdin, 169 Ga. App. 878 (1) (315 SE2d 666) (1984); James v. Seritt, 121 Ga. App. 783 (175 SE2d 163) (1970).
Appeal dismissed. Deen, P. J., and Benham, J., concur.